Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
El 27 de diciembre de 1995, la demandante recurrente presentó un recurso titulado "Apelación” para revisar una resolución del Tribunal de Circuito de Apelaciones de 14 de noviembre de 1995, y notificada el 29 de ese mismo mes. Mediante dicha resolución, el Tribunal de Circuito de Ape-laciones se negó a desestimar una petición de certiorari presentada por el demandado Dr. Tomás Carrera González para revisar una resolución (orden) emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón, el 14 de septiembre de 1995, cuyo archivo en autos de la notifica-ción fue el 19 de ese mismo mes. En la resolución el foro de instancia denegó una moción de relevo al amparo de la Regla 49.2(1) ó (6) de Procedimiento Civil, 32 L.P.R.A. Ap. III. En la moción de relevo se solicitaba que se dejara sin efecto la parte de la sentencia de divorcio que disponía que los alimentos pendente lite fijados por nosotros (Tribunal Supremo) en auxilio de nuestra jurisdicción permanecie-ran vigentes hasta que otra cosa fuese resuelta.
Así las cosas, el Tribunal de Circuito de Apelaciones dictó una orden que paralizaba los efectos de la orden del Tribunal de Primera Instancia cuya revisión se había solicitado.
El 27 de diciembre de 1995, el Tribunal de Circuito de Apelaciones dictó una sentencia en los méritos, cuya noti-ficación fue archivada en autos el 29 de ese mismo mes.
Estamos de acuerdo con la mayoría en que el recurso apropiado es el de certiorari y que, a tenor con lo dispuesto en el Art. 3.002(k) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i), la presentación de este recurso no paraliza los procedimientos en el Tribunal de Circuito de Apelaciones en cuanto a las cuestiones no com-prendidas en el recurso, pero no se puede dictar sentencia *984final, salvo una orden en contrario expedida motu proprio o a solicitud de parte por el Tribunal Supremo.
También estamos de acuerdo en que la sentencia dic-tada por el Tribunal de Circuito de Apelaciones no surtió efecto hasta que se archivó en autos la copia de su notifi-cación y que para esa fecha ya el Tribunal de Circuito de Apelaciones no tenía jurisdicción para emitirla.
Sin embargo, no estamos de acuerdo con la forma en que el Tribunal dispone del recurso. El Tribunal de Circuito de Apelaciones actuó correctamente. Lo que procede es dene-gar el recurso de certiorari y devolver el caso al Tribunal de Circuito de Apelaciones, indicándole que anteriormente es-taba impedido de dictar sentencia, pero que ahora, al de-volvérselo, ya puede hacerlo.
Por todo lo antes expresado, disentimos de la sentencia que hoy emite el Tribunal.